    Case: 3:20-cv-50168 Document #: 63 Filed: 03/16/21 Page 1 of 21 PageID #:634




                     IN THE UNITED STATES DISTRICT COURT FOR THE
                            NORTHERN DISTRICT OF ILLINOIS
                                  WESTERN DIVISION

CARLTON THEODORE LANDIS                           )
           (#24449-056),                          )
                                                  )
                PLAINTIFF,                        )        CASE NO. 20 CV 50168
                                                  )
                V.                                )
                                                  )        HON. IAIN D. JOHNSTON
                              1
WARDEN ANDREW CIOLLI,             ET AL.,         )
                                                  )
                DEFENDANTS.                       )

                            MEMORANDUM OPINION AND ORDER

        Undoubtably, many factual disputes exist in the record on the motion currently before the

Court. The Court need not—indeed, cannot— resolve those disputes now. But there are no

genuine issues of material fact that this action was filed before the administrative remedies were

exhausted.

                                                  *       *        *

        Plaintiff Carlton Theodore Landis, a federal prisoner, has brought this pro se civil lawsuit

seeking mandamus and injunctive relief pursuant to the Administrative Procedure Act, 5 U.S.C. §

551, et seq. Landis claims that correctional officials at the U.S. Penitentiary in Thomson, Illinois,

have wrongfully denied him placement in protective custody despite hostilities from other

prisoners, who allegedly know him to be an informant. This matter is before the Court for ruling

on Defendants’ motion for summary judgment based on Landis’s purported failure to exhaust

administrative remedies before filing suit. For the reasons set forth in this opinion, the motion is

granted.


1 The warden of AUSP Thomson is now Andrew Ciolli. Pursuant to Federal Rule of Civil Procedure 25(d), he is
automatically substituted as the defendant to this suit.
      Case: 3:20-cv-50168 Document #: 63 Filed: 03/16/21 Page 2 of 21 PageID #:635




I.      Legal Standard

        Rule 56 of the Federal Rules of Civil Procedure

        “The court shall grant summary judgment if the movant shows that there is no genuine

issue as to any material fact and the movant is entitled to a judgment as a matter of law.” Fed. R.

Civ. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986); Barnes v. City of Centralia,

Illinois, 943 F.3d 826, 830 (7th Cir. 2019). In determining whether factual issues exist, the Court

must view all the evidence and draw all reasonable inferences in the light most favorable to the

non-moving party. Donald v. Wexford Health Sources, Inc., 982 F.3d 451, 457 (7th Cir. 2020)

(citations omitted). At the summary judgment stage, it is not the role of the courts “to evaluate the

weight of the evidence, to judge the credibility of witnesses or to determine the ultimate truth of

the matter, but simply to determine whether there exists a genuine issue of triable fact.” Preddie

v. Bartholomew Consol. Sch. Corp., 799 F.3d 806, 818-19 (7th Cir. 2015) (citation omitted).

II.     Factual Background

        A. Parties

        Plaintiff Carlton Landis is a federal prisoner, incarcerated at the United States Penitentiary

located in Thomson, Illinois, at all times relevant.

        Defendant Andrew Ciolli is USP-Thomson’s warden. Defendant Jacob Doerer is the

associate warden at Thomson. Defendant Kirby is a Thomson correctional officer who holds the

rank of captain.

        B. Undisputed Material Facts

        Landis transferred to USP-Thomson in or around August of 2019. Either immediately or

at some point after Landis’ arrival at Thomson, prison officials placed him in the facility’s Special




                                                  2
    Case: 3:20-cv-50168 Document #: 63 Filed: 03/16/21 Page 3 of 21 PageID #:636




Management Unit (“SMU”). In March 2020, Landis moved from one area of the SMU into its G-

Unit (or “Golf Unit”) subdivision.

       On or about April 20, 2020, Landis reported to the prison staff that he was a “verified

informant.”   Landis revealed to each of the named Defendants that he was assisting law

enforcement agents in connection with a criminal investigation of some kind. Landis further

informed Defendants that he had been placed into a cell with a cellmate who was somehow aware

that he was cooperating with authorities. Landis claimed that his cellmate had assaulted him

because of this fact. Landis indicated that other prisoners in his cellblock also knew he was an

informant. Landis told Defendants that because of this, he faced constant threats, harassment, and

attacks from his cellmate and other fellow prisoners. So, Landis asked to be placed in protective

custody rather than remaining in general population.

       According to Landis, Defendants promised to “deal with the problem.” (R. 8, Amend.

Comp., at ¶ 4.) However, at least as of May 2020, when Landis submitted his amended complaint,

Defendants had not moved him to protective custody. Nor, to Landis’s knowledge, had they taken

any other measures to ensure his safety.

       Every inmate who is committed or transferred to a federal Bureau of Prisons facility

participates in an admission and orientation program (A&O Program) unless the inmate is on some

kind of status that precludes attendance in the program. Inmates participate in the A&O program

every time they arrive at a new facility.

       The A&O program consists of two components, an institution component and a unit

component. The institutional component provides inmates with general information regarding

institution-wide regulations. The unit component provides unit-specific information from the team

staff in the inmate’s assigned unit. One required portion of the institutional component is to

                                                3
    Case: 3:20-cv-50168 Document #: 63 Filed: 03/16/21 Page 4 of 21 PageID #:637




describe the BOP’s administrative remedy program. Similarly, a required portion of the unit

component reviews the BOP’s administrative remedy program.

       Inmates typically cannot be given a work assignment at an institution until they have

completed the A&O program. Staff at some facilities will note in the so-called SENTRY system,

which tracks job assignments, when an inmate has completed the A&O program. SENTRY

reflects that Landis completed the A&O program at USP-Petersburg Medium, Atlanta

Penitentiary, FCI Bennettsville, Pollock Medium, Marion Penitentiary, Yazoo Penitentiary, and

Allenwood Penitentiary.

       Inmates at USP-Thomson, who are assigned to the SMU, do not attend large-group

admission and orientation sessions. Instead, inmates on SMU status are supposed to receive the

printed SMU handbook and an MP3 player that contains an audio version of the SMU handbook.

Thomson’s A&O handbook details how the BOP’s administrative remedy process works, as does

the handbook for the SMU. Landis signed an intake screening form acknowledging that he had

been provided with a copy of Thomson’s A&O handbook, but he now states that he never received

the handbook and that he did not understand what he was signing. This self-created factual dispute

does not prevent summary judgment. Landis concedes that he did receive an MP3 player during

the intake process in August 2019. Additional undisputed facts discussed later also establish that

Landis’ new assertion that he did not receive the handbook does not prevent summary judgment.

       The BOP’s administrative remedy process is generally the same at every federal facility.

There may be some local variation in terms of how to obtain or submit a form, or how to conduct

an initial informal attempt at resolution. But the formal process is identical at every BOP facility

in terms of rules, time limits, and forms.




                                                 4
    Case: 3:20-cv-50168 Document #: 63 Filed: 03/16/21 Page 5 of 21 PageID #:638




       Inmates must first attempt to resolve a concern informally before filing a formal grievance.

If an inmate submits an informal resolution form (BP-8) to a staff member and does not get a

response, that inmate is still required to file a formal grievance (BP-9) with the warden within 20

days of the incident giving rise to the complaint.

       All formal inmate requests and appeals filed under the administrative remedy process are

logged into the BOP’s computer system and assigned a remedy identification number.

       Landis is and was familiar with the administrative remedy process. Landis has submitted

some 190 administrative remedy requests and/or appeals since being sentenced to BOP custody.

       C. Disputed Material Facts

       The Administrative Remedy Clerk at Thomson has filed a declaration attesting that the

administrative remedy process “was and continues to be available to inmate Landis.” (R. 94-1,

ECF pg. 208, 2 Defendants’ Exhibit B, Declaration of Bree Reicks, ¶ 7.) And one of Landis’ prison

counselors (Zumkehr) has similarly vouched that he provides inmates with administrative remedy

forms and other forms seeking prison action upon request after determining which form is most

appropriate. Zumkehr explains that, in addition to the informal request forms (BP-8s), and formal

request forms (BP-9s), there is an oft-used form titled “Inmate Request to Staff Member” (form

BP-S148, commonly called a “Cop-Out”). Zumkehr makes clear that under BOP rules, Cop-Out

forms are not part of the administrative exhaustion process and do not qualify as the required

attempt at seeking informal resolution before submitting a formal request. Zumkehr further

maintains that when a grievance is denied at one level, it is his practice to automatically provide

the inmate with the necessary form for appealing to the next level of review.



2
 Because Defendants’ Exhibits A-D and attachments consist of 252 pages, the Court includes the specific
ECF page number for the reader’s ease of access.
                                                  5
    Case: 3:20-cv-50168 Document #: 63 Filed: 03/16/21 Page 6 of 21 PageID #:639




       According to Defendants, Landis failed to submit any grievance at all pertaining to the

matters alleged in his amended complaint—neither an informal BP-8 request nor a formal BP-9

request, as required to satisfy the administrative exhaustion process.           More specifically,

Defendants contend that Landis never submitted any administrative remedy complaints or requests

relating to (1) an alleged assault committed by his cellmate, (2) threats, harassment, and attacks

from other inmates, or (3) a denial of his request for protective custody.

       In contrast, Landis asserts that the administrative process is not, as a practical matter,

available to him. He claims that grievance forms have not been accessible to him since April 2020

because his unit team has provided him only with two informal grievance forms (and no formal

grievance forms) since he has been in the SMU’s G-Unit at USP-Thomson.

       Landis relates that he was left with no choice but to submit Cop-Outs as a last resort in the

absence of other BOP forms. He further states that he never expected his Cop-Outs to be treated

as administrative remedy requests. The parties differ as to whether Defendants would have

entertained requests made in Cop-Out forms as an alternative to the formal administrative

exhaustion process.

       Landis declares that he did, in any case, complete and submit the two informal grievances

to Counselor Zumkehr regarding the matters at issue in this lawsuit. He says that he received no

response to either request for informal resolution. The Court is required to accept these assertions,

as questionable as they are.

       Assuming that Landis did submit a BP-8 informal grievance (or two grievances) that went

unanswered, the parties also dispute whether Landis could have filed a formal grievance without

first receiving a written response to his informal grievance(s). Landis argues that if an inmate does

not receive a response to his informal grievance, then he is effectively precluded from pursuing a

                                                 6
    Case: 3:20-cv-50168 Document #: 63 Filed: 03/16/21 Page 7 of 21 PageID #:640




formal grievance. He insists that, in his experience, without a written response to the informal

grievance, correctional officials invariably reject the formal grievance and instruct the inmate to

file an informal grievance first. Defendants deny that contention. This factual dispute does not

prevent summary judgment. As shown later, assuming Landis submitted an informal grievance

but could not file a formal grievance, the time from the assumed filing of the informal grievance

to the filing of this action show that this action was filed prematurely.

       Landis further maintains that Zumkehr prevented him from filing a formal request for an

administrative remedy, irrespective of its viability. Landis claims that Zumkehr has never once

given him a formal grievance form despite requests to do so. Zumkehr denies that he ever refused

such a request. Zumkehr repudiates Landis’ claims that he prevented Landis from pursuing an

administrative remedy request at the institutional level, or to appeal to the BOP’s Central and

Regional Offices. Again, this factual dispute is insufficient to prevent summary judgment.

       In response to Defendants’ motion for summary judgment, Landis seemed to suggest that

he has never been able to file a single formal grievance since moving to Thomson’s G-Unit at the

end of March 2020. Zumkehr has provided documentation demonstrating that such a stance is

inconsistent with prison records.      According to Zumkehr’s declaration and accompanying

SENTRY report, Landis filed approximately 16 formal grievances (BP-9s), 15 regional appeals

(BP-10s), and 6 national appeals (BP-11s) at USP-Thomson between September 25, 2019, and

July 7, 2020. Zumkehr shows that Landis has submitted at least 5 of those administrative remedy

requests or appeals since residing in G-Unit.

       In his surreply, Landis explains that he intended to convey simply that he has been unable

to procure forms from the G-Unit prison staff. He qualifies his earlier representation to clarify that

he was able to complete the administrative exhaustion process as to certain concerns unrelated to

                                                  7
       Case: 3:20-cv-50168 Document #: 63 Filed: 03/16/21 Page 8 of 21 PageID #:641




the present lawsuit only because he already had forms in his possession from his prior housing unit

and/or obtained additional forms from fellow inmates in G-Unit.

III.     Analysis

         Although the parties disagree as to many of the facts concerning the “availability” of the

administrative exhaustion process and Landis’s efforts to pursue those administrative procedures,

none of those disputed facts are outcome-determinative. The record makes clear that Landis filed

suit without giving Defendants a meaningful opportunity to investigate and resolve his safety

concerns and respond to any informal grievance.

             A. PLRA’s General Exhaustion Requirement

         The Prison Litigation Reform Act of 1996 contains a comprehensive administrative

exhaustion requirement. Under that statute, “[n]o action shall be brought with respect to prison

conditions ... by a prisoner ... until such administrative remedies as are available are exhausted.”

42 U.S.C. § 1997(e)(a); see also Ross v. Blake, --- U.S. ---, 136 S. Ct. 1850, 1856 (2016) (same);

Williams v. Wexford Health Sources, Inc., 957 F.3d 828, 831 (7th Cir. 2020) (same). The PLRA’s

exhaustion requirement applies to “all actions brought with respect to prison conditions, whether

under § 1983 or any other Federal law.” Porter v. Nussle, 534 U.S. 516, 524 (2002) (citations and

internal punctuation omitted) (holding that Bivens plaintiffs must exhaust administrative remedies

before bringing suit); see also Fredrickson v. Heisner, No. 18 CV 3582, 2019 WL 952126, at *3

(N.D. Ill. Feb. 27, 2019) (same, citing Porter).

         The courts in this circuit have recognized that the exhaustion requirement applies to

prisoner claims under the Administrative Procedure Act. 3 See, e.g., Richmond v. Scibana, 387



3 There is a relative paucity of cases in this circuit analyzing administrative exhaustion in the context of
federal prisoners’ conditions and APA claims. This opinion thus cites multiple decisions addressing
                                                     8
    Case: 3:20-cv-50168 Document #: 63 Filed: 03/16/21 Page 9 of 21 PageID #:642




F.3d 602, 607 (7th Cir. 2004); Robinson v. Sherrod, 631 F.3d 839, 843 (7th Cir. 2011) (petitioner

challenging the adequacy of his medical care who mistakenly sought relief under habeas corpus

law had no ripe Bivens claims in the absence of exhaustion; furthermore, his failure to exhaust

“would have barred any alternative form of relief as well—whether under section 2241 of the

Judicial Code, the Federal Tort Claims Act, or the Administrative Procedure Act.”); Sebolt v. Fed.

Bureau of Prisons, No. 17 CV 0105, 2018 WL 3241297, at *1 (S.D. Ind. July 3, 2018) (the

exhaustion requirement applies to APA suits).

        “The Supreme Court has emphasized that prisoners must take advantage of all procedures

that are actually available.” Williams, 957 F.3d at 831 (citing Ross, 136 S. Ct. at 1854-55). The

primary objective of requiring prisoners to exhaust administrative remedies “is to give the prison

an opportunity to address the problem before burdensome litigation is filed.” Chambers v. Sood,

956 F.3d 979, 983 (7th Cir. 2020) (emphasis in original) (citing Woodford v. Ngo, 548 U.S. 81,

93-95 (2006); Schillinger v. Kiley, 954 F.3d 990, 995-96 (7th Cir. 2020)); see also Jones v. Carter,

No. 13 CV 7242, 2015 WL 4251291, at *3 (N.D. Ill. July 14, 2015) (“The purpose of the

exhaustion requirement is to keep prisoner grievances in prisons and out of the courts….”).

        To satisfy the PLRA’s exhaustion requirement, a “prisoner must take all the steps the prison

offers … and do so properly.” Williams, 957 F.3d at 833 (citing Ngo, 548 U.S. at 90; Pozo v.

McCaughtry, 286 F.3d 1022, 1024 (7th Cir. 2002)). The courts in this circuit take a “strict

compliance approach” to exhaustion.” Cross v. Aguinaldo, No. 18 CV 0972, 2020 WL 7042899,

at *1 (N.D. Ill. Nov. 30, 2020) (citing Maddox v. Love, 655 F.3d 709, 721 (7th Cir. 2011); Dole v.

Chandler, 438 F.3d 804, 808 (7th Cir. 2006)). An inmate must comply with the rules established



exhaustion issues in the framework of the far more common prisoner civil rights actions under 42 U.S.C. §
1983. The distinction is without a difference.
                                                   9
   Case: 3:20-cv-50168 Document #: 63 Filed: 03/16/21 Page 10 of 21 PageID #:643




by the government with respect to the form, timeliness, and content of grievances. Dale v. Lappin,

376 F.3d 652, 655 (7th Cir. 2004); Pozo, 286 F.3d at 1023-25; Torres v. Pfister, No. 15 CV 11547,

2017 WL 3386120, at *4 (N.D. Ill. Aug. 7, 2017).

       Administrative remedies have not been exhausted unless and until the inmate has given the

process an opportunity to work and followed through with administrative appeals. Worthem v.

Boyle, 404 F. App’x 45, 46 (7th Cir. 2010) (unpublished opinion) (citing Ford v. Johnson, 362

F.3d 395, 398-400 (7th Cir. 2004); Dixon v. Page, 291 F.3d 485, 490-91 (7th Cir. 2002)). Prisoners

who fail to properly avail themselves of the grievance process may lose the right to sue. Fleming

v. Illinois Dep’t of Corr., No. 16 CV 50074, 2017 WL 1833207, at *3 (N.D. Ill. May 8, 2017); see

also Torres, 2017 WL 3386120, at *4 (same).

       Correctional officials bear the burden of pleading and proving failure to exhaust. See, e.g.,

Jones v. Bock, 549 U.S. 199, 212 (2007) (inmates need not specifically plead exhaustion); Davis

v. Mason, 881 F.3d 982, 985 (7th Cir. 2018) (“It was not [the inmate]’s burden to establish that

the grievance process was unavailable; it was the officers’ burden to show that [the inmate] did

not exhaust available remedies”); Kaba v. Stepp, 458 F.3d 678, 681 (7th Cir. 2006) (“it is important

to remember that exhaustion is an affirmative defense, and consequently the burden of proof is on

the prison officials”); Malcom v. Ryan, No. 18 CV 7941, 2020 WL 4273993, at *4 (N.D. Ill. July

24, 2020) (correctional officials must plead and prove non-exhaustion) (citations omitted).

           B. Federal Bureau of Prisons Exhaustion Process

       The Bureau of Prisons has an established administrative remedy process whereby federal

inmates can seek formal review of any complaint regarding any aspect of their imprisonment. See

28 C.F.R. §§ 542.10-542.19. An inmate must first attempt informal resolution of his or her




                                                10
   Case: 3:20-cv-50168 Document #: 63 Filed: 03/16/21 Page 11 of 21 PageID #:644




complaint by presenting the issue informally to staff (via the BP-8 form). 28 C.F.R. § 542.13(a).

The prison employee to whom the BP-8 is directed must then attempt to resolve the issue. Id.

       If the complaint cannot be resolved informally, the inmate must submit a formal complaint

to the warden, on a designated BP-9 form. 28 C.F.R. §§ 542.13-542.14. The inmate must submit

the BP-9 within twenty days of the event that triggered the inmate’s complaint. 28 C.F.R. §

542.14(a). The warden has 20 days to respond to the formal complaint. 28 C.F.R. § 542.18.

       If the inmate is not satisfied with the warden’s response, the inmate must appeal to the

appropriate regional director (using the BP-10 form), within twenty calendar days of the date of

the warden’s decision. 28 C.F.R. § 542.15(a). The regional director has 30 days to respond to

the appeal. 28 C.F.R. § 542.18.

       If the inmate is dissatisfied with the response from the regional director, the inmate must

file a national appeal (BP-11) with the Office of General Counsel in Washington, D.C. within 30

calendar days of the date the regional director signed the response. 28 C.F.R. § 542.15(a). Appeal

to the General Counsel’s Office is the final administrative appeal within the BOP. Id.

       Prison employees record all formal inmate requests and appeals submitted pursuant to the

administrative remedy process. The requests are logged into the BOP’s computer system and

assigned a remedy identification number.

           C. No Material Question as to Whether Plaintiff Exhausted Before Bringing Suit

       The record establishes that Landis filed suit without giving the administrative grievance

process a legitimate opportunity to accomplish its purpose. As noted earlier, the Court is aware

that there are factual challenges concerning (1) whether the exhaustion process was “available” to

Landis in the G-Unit at USP-Thomson at the time of the events giving rise to this lawsuit; and (2)

if so, whether Landis attempted to exhaust those available administrative procedures with regard

                                               11
   Case: 3:20-cv-50168 Document #: 63 Filed: 03/16/21 Page 12 of 21 PageID #:645




to his claimed need for protection before he commenced suit. But the Court need not reach those

factual disputes. Accepting all of Landis’s facts as true, he filed this action immediately after filing

an informal administrative request, without giving prison officials an opportunity to respond.

       Landis cannot reasonably argue that he did not know how to pursue the grievance process

at USP-Thomson. See Ramirez v. Young, 906 F.3d 530, 538 (7th Cir. 2018) (“[W]e are not holding

that a prisoner’s subjective unawareness of a grievance procedure excuses his non-compliance….

The PLRA does not excuse a failure to exhaust based on a prisoner’s ignorance of administrative

remedies, so long as the prison has taken reasonable steps to inform the inmates about the required

procedures.”); see also Spitz v. Proven Winners N. Am., LLC, 759 F.3d 724, 730 (7th Cir. 2014)

(court construes only reasonable inferences in favor of non-movant, not every conceivable

inference); Herzog v. Graphic Packaging Int’l, Inc., 742 F.3d 802, 806 (7th Cir. 2014) (inferences

supported only by conjecture and speculation are not reasonable).Having participated in many

previous A&O program sessions at other penitentiaries during his two terms of federal

imprisonment, it strikes the Court as irrelevant whether Landis attended another A&O program

session upon arrival at Thomson. Furthermore, it is immaterial whether he received a hard copy

of Thomson’s orientation handbook, as he acknowledges that he received an MP3 player that

contained an audio version of the A&O handbook. More importantly, Landis had already filed

nearly 200 requests for administrative remedies before his transfer to Thomson; indeed, he

resumed filing grievances shortly after his arrival there. Landis’ familiarity with the administrative

remedy process is not disputed.

       Landis correctly points out that he had to exhaust only available steps of the grievance

process.   “The exhaustion requirement … ‘hinges on the “availab[ility]” of administrative

remedies: An inmate, that is, must exhaust available remedies, but need not exhaust unavailable

                                                  12
   Case: 3:20-cv-50168 Document #: 63 Filed: 03/16/21 Page 13 of 21 PageID #:646




ones.’” Reid v. Balota, 962 F.3d 325, 329 (7th Cir. 2020) (quoting Ross, 136 S. Ct. at 1858). For

instance, “[a]n administrative scheme can be ‘unavailable’ to a prisoner when a prison fails to

respond to a prisoner’s grievance and, in so doing, prevents that prisoner from exhausting

administrative remedies.” Reid, 962 F.3d at 329 (citing Dole, 438 F.3d at 809) (administrative

remedies were rendered unavailable where prison officials acknowledged that prisoner deposited

his grievance for pick-up, but it was somehow lost).

       In Ross, supra, the Supreme Court offered three examples of situations in which a finding

of unavailability might be appropriate: (1) prison officials are “consistently unwilling to provide

any relief to aggrieved inmates,” thereby making the process a dead-end; (2) the administrative

scheme is “so opaque that it becomes, practically speaking, incapable of use;” and (3) prison

officials actively thwart inmates’ attempts to take advantage of the procedure. Ross, 136 S. Ct. at

1853-54; see also Ramirez, supra, 906 F.3d at 538 (same, citing Ross); DeBenedetto v. Salas, No.

13 CV 7604, 2020 WL 2836764, at *3-4 (N.D. Ill. June 1, 2020) (same).

       The U.S. Court of Appeals for the Seventh Circuit has emphasized that “these were only

examples [in Ross], not a closed list.” Ramirez, 906 F.3d at 538 (concluding that the grievance

process was unavailable where corrections officials failed to explain it to native Spanish-speaker

they knew to be unable to read or speak English); cf., Reid, 962 F.3d at 331 (prison administration’s

ambiguous and conflicting responses to inmate’s grievances “so obscured the administrative

process that it became unknowable and, thus, unavailable” to the prisoner-plaintiff); Jones v.

Nelson, 729 F. App’x 467, 469 (7th Cir. 2018) (unpublished opinion) (“A grievance process can

be rendered unavailable to an inmate on account of physical incapacitation….”); Hernandez v.

Dart, 814 F.3d 836, 842 (7th Cir. 2016) (grievance procedures were “unavailable” for purposes of




                                                 13
    Case: 3:20-cv-50168 Document #: 63 Filed: 03/16/21 Page 14 of 21 PageID #:647




 the PLRA where inmate was shackled to a hospital bed and prison employees failed to inform him

 of his right to file a grievance).

         In the case currently before the Court, Landis admits that he was able to submit two

 requests for informal resolution to Zumkehr. Because he filed suit immediately thereafter, this

 suit is premature. Landis did not give prison officials the opportunity to address his concerns

 through the grievance process before bringing this action.

         “By its plain terms, the PLRA requires prisoners to exhaust administrative remedies before

 filing suit; a ‘sue first, exhaust later’ approach is not acceptable.” Chambers, supra, 956 F.3d at

 984 (emphasis in original) (quoting Ford, 362 F.3d at 398-400). “A premature lawsuit must be

 dismissed without prejudice, and the prisoner must file a new suit after fully exhausting his

 administrative remedies.” Chambers, 956 F.3d at 984 (citing Ford, 362 F.3d at 401); see also

 Golden v. Stutleen, 535 F. App’x 526, 527 (7th Cir. 2013) (unpublished opinion) (“A claim filed

 before the full administrative process is finished must be dismissed without prejudice.”) (citations

 omitted). A prisoner “can sue only after the entire process is finished….” Golden, 535 F. App’x

 at 527 (citations omitted).

         Finalizing the grievance process while suit is pending does not satisfy the mandatory

exhaustion prerequisite. “[A] a suit filed by a prisoner before administrative remedies have been

exhausted must be dismissed.” Green v. Furlow, No. 18-CV-05359, 2020 WL 2735377, at *3 (N.D.

Ill. May 26, 2020) (citing Perez v. Wis. Dep’t of Corr., 182 F.3d 532, 535 (7th Cir. 1999) (“a suit

filed by a prisoner before administrative remedies have been exhausted must be dismissed; the

district court lacks discretion to resolve the claim on the merits, even if the prisoner exhausts intra-

prison remedies before judgment.”)).




                                                   14
   Case: 3:20-cv-50168 Document #: 63 Filed: 03/16/21 Page 15 of 21 PageID #:648




       Here, Landis’ own timeline shows that he made no good-faith effort to exhaust grievance

procedures before commencing this action. In his amended complaint, Landis indicates that he

relayed his concerns about his safety to Defendants “on or about April 20, 2020.” [R. 8, Amended

Complaint, ¶ 1.] In his summary judgment materials, Landis further testifies that “[i]n April of

2020” he turned in two requests for informal resolution to his prison counselor, Zumkehr, but that

he received no response. [R. 37-1, Declaration of Carlton Theodore Landis, ¶ 5.] Landis provides

no exact dates, but he presumably did so on or after his April 20 colloquy with Defendants.

       Landis’ trust fund officer certified the account statement portion of his IFP application on

April 26, 2020, 6 days or so after Landis met with Defendants. Landis dated and signed the original

complaint that launched this lawsuit on April 28, 2020. The Clerk of Court received Landis’

initiating documents in this matter on April 29, 2020, the very next day. In other words, Landis

gave correctional officials—at most—8 days to investigate and respond to his informal remedy

request before he instigated this action. Therefore, any questions concerning Landis’ ability and

efforts to take the intervening step[s] of attempting to pursue the formal administrative remedy

process are not material. See Anderson v. Liberty Lobby, 477 U.S. 242, 248 (1986) (“Only disputes

over facts that might affect the outcome of the suit” preclude summary judgment.).

       Landis cannot save this lawsuit simply by showing exhaustion of his claims by the time he

filed his amended complaint. In Barnes v. Briley, 420 F.3d 673, 678 (7th Cir. 2005) and Cannon

v. Washington, 418 F.3d 714, 720 (7th Cir. 2005), the Seventh Circuit reversed dismissal on the

basis of non-exhaustion when the plaintiffs asserted new claims against new defendants after

exhausting their administrative remedies between the filing of his original and amended

complaints. The court of appeals reasoned in Barnes that “[t]he filing of the amended complaint

was the functional equivalent of filing a new complaint” under the circumstances. 420 F.3d at

                                                15
   Case: 3:20-cv-50168 Document #: 63 Filed: 03/16/21 Page 16 of 21 PageID #:649




678. But the court of appeals recently underscored in Chambers that “[t]hose cases addressed

amended complaints raising new claims that the plaintiff had exhausted while litigation was

ongoing.” 956 F.3d at 984. Here, as in Chambers, Landis asserts the same, essential claims against

the same Defendants in both his original and amended complaints. He amended only because he

had to choose a single, core claim to pursue under this case number. See Owens v. Godinez, 860

F.3d 434, 436 (7th Cir. 2017) (citing Fed. R. Civ. P. 18, 20); George v. Smith, 507 F.3d 605, 607

(7th Cir. 2007). Therefore, he had to fully exhaust administrative remedies before filing suit;

exhaustion while the suit is pending warrants dismissal. Chambers, 956 F.3d at 984.

       The Court additionally stresses that Landis’ professed lack of confidence in the grievance

process at USP-Thomson, without more, would not exempt him from using the process if he were

able to do so. “[E]xhaustion is mandatory and not waivable.” Lewis v. Dart, No. 17 CV 4181,

2018 WL 3630158, at *3 (N.D. Ill. July 31, 2018). “[P]erceived futility is no excuse when

procedural avenues remain available to a grievant; he must make the attempt.” Edens v. O’Brien,

No. 14 CV 50056, 2016 WL 4191756, at *9 (N.D. Ill. Aug. 9, 2016) (citing Thornton v. Snyder,

428 F.3d 690, 694 (“An inmate’s perception that exhaustion would be futile does not excuse him

from the exhaustion requirement.”); Flournoy v. Schomig, 152 F. App’x 535, 537 (7th Cir. 2005)

(“[A]lthough [plaintiff] argues generally that waiting for an answer to the inter-facility grievance

was futile, he had to give the system a chance.”); Perez, 182 F.3d at 536 (“As for the possibility

that administrative remedies could be declared futile ex ante, without ever being tried … [n]o one

can know whether administrative requests will be futile; the only way to find out is to try.”).

       Even assuming that Landis somehow had good reason to suspect that attempting to avail

himself of the formal administrative remedy process would be pointless, controlling precedent




                                                16
   Case: 3:20-cv-50168 Document #: 63 Filed: 03/16/21 Page 17 of 21 PageID #:650




teaches that his personal conviction did not exempt him from at least waiting to see the outcome

of his informal grievance before resorting to litigation.

        Furthermore, insofar as Landis argues that prison officials frustrated his efforts to pursue

administrative exhaustion, his own chronology defeats his claim. Landis contends that his ability

to avail himself of grievance procedures “abruptly end[ed] on April 13, 2020,” ostensibly when he

was relocated to the G-Unit in Thomson’s SMU. (R. 37-1, Landis Decl., ¶ 4). But even if it turned

out to be a reality that USP-Thomson’s grievance system became closed to Landis on April 13,

2020, it is difficult to conceive how he could have already arrived at that conclusion with any

certainty just a week or so later, when he met with Defendants, and then suddenly filed, per his

own sworn statements, informal grievances.

        For purposes of this motion, the Court assumes (without finding) that Landis submitted

two informal grievances on or after April 20, 2020. Prison rules appear to have no concrete

deadlines for a counselor to respond to a request for informal resolution. See 28 C.F.R. § 542.13.

But Landis acted overly precipitously in filing suit just a few days later.

        In his surreply brief, Landis says that he actually filed an informal grievance “on or about

the end of March, 2020,” before he ever spoke to Defendants about his apprehensions about his

safety. [R. 57, Plaintiff’s Sur-reply to Defendants’ Reply Memorandum,” p. 3, ¶ 14.] But Landis

cannot circumvent the purpose of summary judgment and create sham issues of fact by

contradicting his prior sworn testimony. Cesario v. Jewel Food Stores, Inc., No. 17 CV 0319,


4 Landis cites paragraphs 36-38 of his amended complaint [R. 11] for that proposition. The “Statement of
Claim” section of the amended complaint consists of only 6 paragraphs. (Id., p. 4.) But of course Landis
was not required to plead exhaustion in his complaint or amended complaint. And while it is well
established that statements in a motion or a brief are not evidence and carry no weight, see, e.g., Gurley v.
Johnson, No. 14 CV 1009, 2015 WL 4148668, at *1 (N.D. Ill. July 8, 2015) (citations omitted), the Court
has taken Landis’ factual assertion into account because it concerns a matter about which he could properly
testify. See Fed. R. Evid. 602.
                                                     17
   Case: 3:20-cv-50168 Document #: 63 Filed: 03/16/21 Page 18 of 21 PageID #:651




2020 WL 996498, at *2 (N.D. Ill. Mar. 2, 2020) (citing Bank of Ill. v. Allied Signal Safety Restraint

Sys., 75 F.3d 1162, 1168 (7th Cir. 1996) (collecting cases)). Landis already submitted a declaration

giving April 2020 as the date of submission of his BP-8 requests.

       In any event, that alternative sequence of events would not clear up why Landis thought

Defendants were amenable to suit within a week of his expressing his concerns to them. If Landis

were unable to get past Zumkehr, as he insists, then Defendants would have had no way of knowing

about his worries for his safety until he alerted them on April 20, 2020. He still waited only a

week or so after speaking to them before he brought suit.

       In sum, even if Landis submitted an informal request (or requests) for an administrative

remedy after voicing his concerns to Defendants, he nearly simultaneously filed suit without giving

them time to consider and respond to his request(s) for placement in protective custody. Therefore,

Landis filed suit prematurely, without regard to whether the next step (the formal grievance

process) was available to him in Thomson’s G-Unit. Because dismissal on the basis of non-

exhaustion is appropriate on this basis alone, no Pavey hearing is necessary to resolve other

contested issues of fact. See Pavey v. Conley, 663 F.3d 899, 905-06 (7th Cir. 2011); Wagoner v.

Lemmon, 778 F.3d 586, 588 (7th Cir. 2015) (the court need hold an evidentiary hearing to settle

the question only when exhaustion (“or its lack”) is not readily apparent from the record).

Defendants’ motion for summary judgment on grounds of non-exhaustion is granted.

       As a final concern, the Court imparts a word of caution to Landis about his potential

exposure to the imposition of sanctions if he were to be found to have engaged in fraudulent

conduct. Rule 11 of the Federal Rules of Civil Procedure provides that by signing a pleading, a

party represents to the Court, in essence, that the factual contentions he makes are true and have

evidentiary support or likely will have evidentiary support after further investigation. Fed. R. Civ.

                                                 18
   Case: 3:20-cv-50168 Document #: 63 Filed: 03/16/21 Page 19 of 21 PageID #:652




P. 11(b). “District judges have the inherent authority to impose sanctions—including dismissal—

when a litigant engages in conduct that abuses the judicial process.” White v. Williams, 423 F.

App’x 645, 646-47 (7th Cir. 2011) (unpublished). Sanctions may be appropriate when a litigant

“intentionally mislead[s] the court in pursuit of an illicit benefit.” Wilson v. Wexford Med. Servs.,

751 F. App’x 956, 957 (7th Cir. 2019) (unpublished); see also Martin v. Fowler, 804 F. App’x

414, 416 (7th Cir. 2020) (same).

       The Court has made no credibility determinations in ruling on Defendants’ motion for

summary judgment. Nevertheless, the Court is compelled to observe that Landis’s account

progressively evolved in contradictory directions in his successive briefs opposing summary

judgment. For example, Landis’ timeline, facts relating to his ability to procure forms, and

statements concerning his capacity to request an administrative remedy differed in his first brief

and his surreply. Landis seemingly modified his narrative directly in response to obstacles to suit

Defendants enumerated in their reply brief. These and other discrepancies in the record engender

concern that Landis’ summary judgment materials may contain falsehoods.

       Landis currently has three other lawsuits pending in this district and division. The Court

warns Landis that he is subject to sanctions, including monetary penalties and/or referral to the

Northern District’s Executive Committee to consider filing restrictions if, in the future, the Court

finds that he has intentionally made any false representations, whether to improperly defeat

summary judgment or for any other illicit benefit. Neither misstatements of fact nor hyperbole

have any place in pleadings, motions, or testimony. Landis must be meticulously truthful,

forthcoming, and exacting in all statements and submissions to the Court. Before submitting any

document to the Clerk of Court in any of his cases, Landis should carefully review the filing to

ensure its complete accuracy.

                                                 19
   Case: 3:20-cv-50168 Document #: 63 Filed: 03/16/21 Page 20 of 21 PageID #:653




IV.    Conclusion

       For all of the foregoing reasons, Defendants’ motion for summary judgment [R. 27] is

granted. Landis plainly filed suit before exhausting administrative remedies. Accordingly, his

claims are dismissed without prejudice to re-filing suit upon completion of any administrative

exhaustion procedures that remain available to him. Ford, 362 F.3d at 401 (holding that “all

dismissals under § 1997e(a) should be without prejudice”) (emphasis in original). Although

dismissal is without prejudice, Landis has no further recourse in federal court at this time. This

dismissal therefore constitutes a final, appealable order. See Maddox, 655 F.3d 709, 716 (7th Cir.

2011) (explaining that order dismissing section 1983 claim for failure to exhaust administrative

remedies is appealable where there are no further remedies that the plaintiff can pursue). Final

judgment will be entered.

       If Landis wishes to appeal, he must file a notice of appeal with this Court within thirty days

of the entry of judgment. See Fed. R. App. P. 4(a)(1). If Landis appeals, he will be liable for the

$505.00 appellate filing fee regardless of the appeal’s outcome. See Evans v. Ill. Dep’t of Corr.,

150 F.3d 810, 812 (7th Cir. 1998). If the appeal should be found to be non-meritorious, the Court

of Appeals could assess Plaintiff a “strike” under 28 U.S.C. § 1915(g). If Landis seeks leave to

proceed in forma pauperis on appeal, he must file a motion for leave to proceed in forma pauperis

in the district court stating the issues he intends to present on appeal. See Fed. R. App. P. 24(a)(1).

       Landis need not bring a motion to reconsider this Court’s ruling to preserve his appellate

rights. However, if Landis wishes the Court to reconsider its judgment, he may file a motion under

Federal Rule of Civil Procedure 59(e) or 60(b). Any Rule 59(e) motion must be filed within 28

days of the entry of this judgment. See Fed. R. Civ. P. 59(e). The time to file a motion pursuant

to Rule 59(e) cannot be extended. See Fed. R. Civ. P. 6(b)(2). A timely Rule 59(e) motion

                                                  20
   Case: 3:20-cv-50168 Document #: 63 Filed: 03/16/21 Page 21 of 21 PageID #:654




suspends the deadline for filing an appeal until the Rule 59(e) motion is ruled upon. See Fed. R.

App. P. 4(a)(4)(A)(iv). Any Rule 60(b) motion must be filed within a reasonable time and, if

seeking relief under Rule 60(b)(1), (2), or (3), must be filed no more than one year after entry of

the judgment or order. See Fed. R. Civ. P. 60(c)(1). The time to file a Rule 60(b) motion cannot

be extended. See Fed. R. Civ. P. 6(b)(2). A Rule 60(b) motion suspends the deadline for filing an

appeal until the Rule 60(b) motion is ruled upon only if the motion is filed within 28 days of the

entry of judgment. See Fed. R. App. P. 4(a)(4)(A)(vi).




Date: March 16, 2021                  By:    __________________________________________
                                             Iain D. Johnston
                                             United States District Judge




                                                21
